Case 1:18-cv-00211-TSE-JFA Document 78-12 Filed 03/22/19 Page 1 of 2 PageID# 680




               Exhibit A
Case 1:18-cv-00211-TSE-JFA Document 78-12 Filed 03/22/19 Page 2 of 2 PageID# 681




                                                                             Agnieszka M. Fryszman
                                                                      afryszman@cohenmilstein.com




                                       September 14, 2018




 Via Email
 Stuart.Nash@hklaw.com
 John.Brownlee@hklaw.com

 Stuart G. Nash, Esq.
 John L Brownlee, Esq.
 Holland & Knight
 800 17th Street N.W.
 Suite 1100
 Washington, DC 20006

        Re:     Re: Tekle v. Al Saud

 Dear Messrs. Nash and Brownlee:

        Earlier this week, Jenner & Block sent you authorization forms for your clients to sign so
 that we can submit them with our renewed Freedom of Information Act request for Ms. Tekle’s
 employment contract. As you know, the State Department will not release the contract without
 an authorization from your clients. As a result, it is impossible for us to obtain the contract
 without your consent and written authorization.

         We have not received the signed forms from your clients. Please let us know today if
 your clients are willing to sign the authorization forms, which I enclose again for your
 convenience.

                                              Sincerely,


                                              s/ Agnieszka M. Fryszman

                                              Agnieszka M. Fryszman
 Attachments
